Citation Nr: 1816379	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  09-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.

In June 2016, the Board reopened and granted the Veteran's claim of service connection for bipolar disorder, granted a total (100 percent) rating for coronary artery disease, granted TDIU, and remanded the issue of service connection for a skin disability for further development.

In July 2017, the Board again remanded this case for further development.  There has been substantial compliance with those remand directives.


FINDING OF FACT

The Veteran's skin disorder is not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not all been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this case, the Veteran was scheduled for an additional VA examination.  On August 1, 2017, he cancelled his examination and stated that he did not want to pursue this claim.  Nevertheless, the record does not contain a withdrawal in writing from the Veteran or his representative.  Instead, the Veteran's representative noted this cancellation in his January 2018 appellant's brief and characterized it as a failure to report for an examination.  As such, the claim remains on appeal.  Under 38 C.F.R. §  3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  As such, the Veteran's claim will be decided based on the evidence of record.


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran had service in the Republic of Vietnam during the Vietnam era.  Veterans with such service are presumed to have been exposed during such service to an herbicide agent, like Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  As such, the Veteran is presumed to have been exposed to herbicides during his service.

Certain diseases, including chloracne and other acneform disease consistent with chloracne, may be presumed to have been incurred in or aggravated by service if the Veteran was exposed to herbicide agents, like Agent Orange, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, however, the Veteran's skin disorder has not been diagnosed as chloracne or any other acneform disease.   Thus, presumptive service connection is not warranted.

Additionally, service connection may also be established under 38 C.F.R. § 3.303 (b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303 (b), however, has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed skin disorder is not among the disabilities listed in 38 C.F.R. § 3.309(a) and, therefore his claim is not subject to 38 C.F.R. § 3.303(b).  See id.

Here the Veteran's VA treatment records show a current diagnosis of tinea versicolor since August 2000.  At that time, the Veteran reported that the rash on his upper arm and back had been ongoing for some time.  In a February 2009 letter, the Veteran's private physician confirmed that he had a rash that never went away.  He treated it with lotions and medications that helped lighten the rash and minimize the itching, but it never completely went away.

His service treatment records show that he had erythema generalized over his chest and abdomen in March 1968.  He reported that his symptoms had begun in Spain five to seven months earlier.  His August 1969 separation examination found normal skin.

In his July 2006 claim, the Veteran reported that he had a severe fungal skin rash that began while he was in Vietnam and had never gone away.  He reported that it worsened with warm and/or humid weather and he treated it with antifungal powders and creams.  This is consistent with the medical history he provided during VA treatment in June 2003.

The remaining question is whether this condition is related to his active duty military service.  To this end, the Veteran underwent a July 2016 VA examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  In doing so, however, she failed to address the Veteran's report of itching and white patched on the skin when exposed to heat that began during his service in Vietnam.  As such, the record does not contain a medical finding that the Veteran's description of his in-service symptoms is consistent with a diagnosis of tinea versicolor.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(finding that lay testimony describing symptoms at the time supports a later diagnosis by a medical professional can be a competent lay diagnosis).  The Board attempted to remedy this deficiency by remanding the claim for a new examination, but the Veteran failed to appear for that examination and the case must be decided instead on the evidence of record.

The July 2016 VA examiner found that the Veteran's current skin disorder was less likely than not related to the Veteran's presumed herbicide exposure, noting that there was no medical data to support a causal relationship between previous herbicides/Agent Orange exposure and the development of tinea versicolor.  Additionally, due to the vague description provided in the medical records in 1968, the exact nature and etiology of the erythema documented in service (which was reported as five to seven months in duration at the time) could not be determined without resorting to speculation.  Based on the available evidence, this examiner found that it was less likely than not that this Veteran's tinea versicolor (which is documented and observed as a specific and distinct rash with a characteristic appearance) began during or was causally related to the generalized erythema noted during his military service almost thirty years prior.  The record does not contain a positive medical nexus opinion on this matter.

Based on the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a skin disorder.  The only medical evidence is negative as to the nexus element.  Given the nature of the claimed disability, not a simple injury or disease, the Veteran's opinion as to what he had in service and whether there is a nexus between his current skin disability and service, is outweighed by the medical evidence of record.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for a skin disorder is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


